Winston Woodward, appellant here, was tried in the circuit court of Calhoun county on an indictment charging him with the murder of Walter Roberts; convicted of manslaughter; and sentenced to serve ten years in the State Penitentiary, from which this appeal is prosecuted. Walter Roberts was shot in his leg, which shot severed the main artery.
There is a great deal of conflict in the testimony. It appears from the evidence that on Sunday afternoon, April 19, 1936, Lillian Griffin, one of the witnesses, was riding around with appellant and others in an automobile belonging to John Roberts, father of the deceased; that later in the evening she went with Walter Roberts and others to church, leaving the church with them, and Roberts was driving; she was on the front seat with him, and Annetta Griffin and Leonard Jamieson were on the back seat; that they stopped and parked in front of the house of Willie Woodward, and while there Taylor Woodward and Winston Woodward, appellant, drove up behind them and stopped, got out, and started into the *Page 577 
house; that Walter Roberts turned his lights on them; that when this happened, appellant asked him why he did so; nobody answered, and Walter Roberts turned the lights out, and in a few minutes they drove off and in about five minutes came back and parked in the same place; that then appellant came up and again stopped right behind them; that appellant came up in front of their car with a shotgun in a shooting position; that she thought it was time to leave, and got out of the car and ran into the house, after which she heard two shots; that the louder shot was the first one.
Annetta Griffin testified to these same facts, stating that Lillian Griffin started out of the car and appellant told her to get back in, but instead she jumped out and started towards Willie Woodward's; that she then got out of the car and proceeded to leave too, and, when she got in the house, she heard two shots; that the first shot was the louder of the two.
Leonard Jamieson testified that he was with Annetta Griffin on the back seat of the car when it was parked in front of Willie Woodward's house, and Walter Roberts and Lillian Griffin were on the front seat; that a car parked behind them and Winston Woodward, appellant, Oren and Taylor Woodward got out of it and started in the house; that Walter Roberts turned the lights on them, but, upon being asked not to, he turned the lights off; that they then drove off and returned in 30 minutes to the same parking place, and a car parked behind them, and appellant came up with a shotgun in his hands in a shooting position, and fired it at Walter Roberts, who, at that moment, had his hand over the back seat and got his pistol out of the car pocket, but just as he did so he was shot by appellant, and Roberts shot his pistol through the board of the car into the ground; that appellant, Oren and Taylor Woodward then left, and he carried Walter Roberts to the physician's house.
E.L. Moore testified that Leonard Jamieson lived *Page 578 
on his place, and that, after the killing, Jamieson took him to the place where Walter Roberts' car had been parked, and he found a bullet hole, on making an examination of Roberts' car, in the floor board, and dug up a bullet out of the ground, which bullet was offered in evidence.
E.S. Cook, marshal of Calhoun City, testified that he talked to Jamieson, who told him he did not know who killed Walter Roberts.
Tolley Williams said that three or four days after the homicide Lillian Griffin told him that Taylor Woodward shot Walter Roberts, and Evaline Deloach said that she told her the same thing on the day after the killing.
Taylor Woodward testified that he left the church with Winston Woodward; that they parked in front of Walter Roberts' car and the lights were turned on them; that appellant said, "Don't turn those lights on," and Roberts said, "You country son of bitch, if you dont like it I will shoot hell out of you;" that Walter Roberts had a shiny pistol in a shooting position; that they had gone to get Oren, and that he (the witness) came out and drove off to a CCC camp, and on the way overtook Oren, and they returned to James Holland's house for appellant, and parked behind the Roberts car; that he (witness) started after appellant, Winston Woodward, walked up to the Roberts car and said, "Good evening, how are you all," and that nothing was said in reply; that in about two minutes appellant walked up and asked who was in that car, and some one told him Walter Roberts; that appellant and the witness started off and Walter Roberts said, "Hold on there, I want to see you," and about that time a pistol fired and the blaze from the pistol went right out toward Winston, who was neither saying or doing anything to Walter Roberts.
James Holland testified he heard two shots outside his house and that the first one sounded like a pistol because it went "bow" and the last one was a shotgun because it went "boom." He further testified that, when Roberts *Page 579 
found out earlier in the evening that Annetta Griffin had gone off with the Woodward boys, he said, "If the Woodward boys ever crossed his trail he was going to kill them," and that Roberts then had a shiny pearl-handled pistol.
Willie Sam Chandler testified that on the night before the killing Walter Roberts came to her home with Lillian Griffin and asked her where she had been all the evening, and, when she told him she had been with the Woodward boys, Roberts said, "Some one is going to get killed tonight." In rebuttal, Lillian Griffin testified that Roberts did not exhibit a pistol at that house, nor did he make any such statement as testified to by Willie Sam Chandler.
James Holland signed a statement, and in arguing the case the district attorney started to read this statement, to which objection was made and sustained.
At the September 1936 term the first term of the court after the killing, application was made for a continuance on the ground that Oren Woodward, who seems not to be related to appellant, was absent, and process was issued to several counties to secure this witness, but he was not found. The case was continued, and when tried the witness, Oren Woodward, was sick, and there was testimony to the effect that he was unable to attend court, and it was thought he was afflicted with tuberculosis. The court appointed the county health officer to make an examination of Oren Woodward and report to the court, which report showed that Oren Woodward was able to attend court, having been suffering from pleurisy, which had cleared up considerably, and it would not endanger his health or life to attend court. The court thereupon offered to furnish a conveyance to bring Oren to court, but this was not accepted, and motion was made for another continuance, which motion was overruled. It was stated that an affidavit of the sick witness was attached to the motion, and that said Oren Woodward, the sick witness, signed this affidavit *Page 580 
and knew nothing further than what he stated, and if in court he would testify in accordance therewith, that at the time of the shooting between Walter Roberts and Winston Woodward the affiant was seated in his car immediately behind the Roberts car and that the first shot came out of the Roberts car; that no one got out of Roberts car except one girl; that affiant remained in his car for some ten or fifteen minutes after the shooting and the alleged eyewitness, Leonard Jamieson, did not get out of the car but that he walked up to the Roberts car from the south some ten minutes after the shooting was over, and that appellant fired after he was fired upon by some one in the Roberts car, and had not done or said anything until he was fired upon.
The court had sufficient evidence to find as it did that Oren Woodward was able to be brought into court, consequently, there was no error in overruling the motion for a continuance. There was evidence also that between the time the car lights were flashed upon appellant and the time of the shooting the appellant went to another party, procured a shotgun, and then returned to the scene of the shooting.
Complaint is made as to the fourth instruction, which reads as follows: "The court instructs the jury for the State; That if you believe, from the evidence in this case, beyond a reasonable doubt that the defendant armed himself and went out seeking the deceased for the purpose of killing him, or doing him great bodily harm, the deceased had a perfect right to defend himself, and to use such force as was reasonably necessary to protect his life and person from such attack, and the defendant had no right to shoot the deceased and kill him to overcome the efforts of the deceased to defend and protect himself against such attack, and in so doing, his said act in shooting and killing the deceased was not lawful self-defense; and if you believe, from the evidence, beyond a reasonable doubt that the defendant did so shoot and kill the deceased to overcome *Page 581 
the reasonable efforts of the deceased to defend and protect himself against the defendant's attempt to kill him, or otherwise do him great bodily harm, then the defendant is guilty of murder in such killing, and the jury should so find, even though the jury may further believe, from the evidence, that the deceased then and there undertook to use his pistol to so defend and protect himself against such dangerous attack."
In our opinion, this instruction does not fall within the decisions relied upon. It will be seen that this instruction does not undertake to announce the principles covered by those decisions. It proceeds upon the theory that, if the appellant armed himself, went to the scene of the killing, and began the attack, he could not rely upon self-defense. There is a clear distinction between the principles announced in the case at bar and the principles announced in those decisions, for, if a person arms himself for the purpose of provoking a difficulty, and does so intending from the outset to use the weapon if necessary to overcome resistance, then he would have no right to rely upon self-defense. But, if he arms himself for the purpose of killing and does kill, the fact that the person killed tried to defend himself does not give rise to justification.
We do not think the giving of this instruction was erroneous.
We have examined the other assignments of error, and do not think they merit discussion.
Therefore, the judgment of the court below will be affirmed.